DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recited sensing step is unclear ie. “is performed at a sensing position along a film path extending from the driven packaging material roller to the sensing position” (16:17-18) which defines the sensing position along a path to itself which is confusing and indefinite. “along a path” to a location suggests sensing upstream the recited location.  It is unclear if applicant intends to claim sensing film movement at a location upstream the disclosed idle roller (and thereby directed towards a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, III (US 5,836,140) in view of Mouser (US 4,503,658) or Rajala et al. (US 6,314,333).
Lancaster, III  discloses a method of wrapping a load, comprising: providing relative rotation between a film dispenser 14 and the load (rectangular with corners) during a wrapping cycle (see abstract); dispensing a film from a prestretch portion of a film dispenser 14 including driving rotation of a packaging material roller 36, 38 (by motor 40); and controlling a dispensing rate of the film dispenser by clutch and braking mechanism based on sensed information; see fig. 2, 5; col. 4, lines 10-24; 37-67; 5:1-35.  Lancaster, III provides a film guiding idle roller 42 (not driven) which defines a film path that is substantially fixed during dispensing (fig. 5-6) however does not sense a speed of the film downstream the prestretch portion and base the dispensing rate according to the film speed.
Mouser teaches sensing a film speed of the film downstream of the prestretch portion of the film at roller 36 and controlling a dispensing rate of the film dispenser based on the sensed film speed; col. 7, lines 1-16, col. 10, lines 16+; fig. 13, etc.  Roller 36 is monitored by tachometer 50 sensing rotational velocity and thereby sensing the film speed traveling at its circumference in the same manner as described by applicant considered a continuous process of film speed control by adjusting to an expected/desired film speed.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to include controlling a film payout as claimed by sensing a film speed as taught by Mouser by monitoring the idle roller in the invention to Lancaster, III and utilizing the sensed speed to adjust the rate of rotation of the packaging material roller. Note also that Mouser et al. recognize a prior art system with a downstream roller as claimed; see fig. 3.
Regarding claims 12-15, Lancaster III provides a tension control means which operates a braking mechanism which controls the speed of the web as claimed (5:24-35).  The web is constantly monitored and adjusted to correspond with an expected rate.  Mouser and Rajala et al. both monitor web speed in the claimed manner to correspond to an expected speed thus considered to minimize a difference between the actual speed and the expected speed as claimed in claim 12.  The relationship of the dispensing rate of the wrapping film is directly correlated to the rotational velocity, thus if the actual speed exceeds the expected speed it is necessary to supply more film or increase the dispensing speed and oppositely (reduced) if it falls below to apply the film with the desired elongation at the desired wrapping tension and providing the desired coverage on the load.  Note also regarding claim 12 that a rotational drive is considered present to provide relative rotation as claimed; see Mouser col. 1, lines 25+; claims 1+. 
Regarding claim limitations of comparing the sensed film speed with an expected speed and varying speeds accordingly (claims 5-7) note that Mouser incluses feedback means 44 controls braking device 42 for speed adjustments of the dispenser “according to a speed ratio” preset by the operator considered an expected speed; see col. 10, line 16-26; figures.  

Alternatively, to specifically illustrate sensing film speed by monitoring an idle roller in the same manner note that Rajala et al. teach a web processing system including monitoring the speed of a film at sensor 68 for sensing the rotational velocity of roller 24 indicative of a material web speed (col. 12, lines 44+) and outputs a signal to a control.  The rotational velocity of roller 24 is sensed by sensor 68 for control of the web tension fed from a roll monitored by sensor 66; web material feed control 70 capable of responding to sensor signals for speed control of unwind motor 14 and wind up motor downstream (9:63-67, 11:20+, 12:64+).  This is considered film speed control as claimed ie. minimizing a difference between and/or aligning actual and expected film speed rates.

Response to Arguments
Applicant's arguments filed 3/31/21 have been fully considered and are persuasive with regard to the relative positions of the claimed film path and prestretch portions.  However note that similar systems including automated payout controls exist in the prior art with rollers positioned downstream prestreching devices as noted above to Lancaster, III.  Monitoring film speeds at roller surfaces and adjusting payout film speeds according to the sensed film speed in the claimed manner is separately disclosed as shown by Mouser and Rajala.  One of ordinary skill in the art could incorporate known film speed controls in known prior art film dispensing systems with prestretching mechanisms for expected results in the same manner without undue experimentation. 
During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999).  In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation'' consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.  Limitations not appearing in the claims cannot be relied upon for patentability; In re Self, 671 F.2d 1344, 1348 (CCPA 1982).  Particular embodiments appearing in the written description are not to be read into the claims if the claim language is broader than the embodiment; see Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed.Cir. 2004).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D.Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 1796